FILED
                             NOT FOR PUBLICATION                            MAY 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BRYAN EDWIN RANSOM,                              No. 11-16970

               Plaintiff - Appellant,            D.C. No. 1:11-cv-00617-OWW-
                                                 GBC
  v.

D. ORTIZ; et al.,                                MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Oliver W. Wanger, District Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Bryan Edwin Ransom, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action as duplicative.

We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion a district court’s decision to dismiss an action as duplicative, Adams v.

Cal. Dep’t of Health Servs., 487 F.3d 684, 688 (9th Cir. 2007), and we reverse and

remand.

      Dismissal of claim 1 in Ransom’s action as duplicative of his claim in

Ransom v. Scribner, No. 1:06-cv-00208-LJO-DLB, was an abuse of discretion

because the claims do not arise out of the same transactional nucleus of facts,

involved different defendants, occurred more than 4 years apart, and are not,

therefore, duplicative. See Adams, 487 F.3d at 689. Morever, while claims 2-9 in

Ransom’s action are the same as those raised in Ransom v. Johnson, No. 1:05-cv-

00086-OWW-GSA, they are not duplicative because the claims in Johnson had

previously been dismissed without prejudice for failure to pay the filing fee. See

Adams, 487 F.3d at 688 (duplicative actions are “two separate actions involving the

same subject matter at the same time in the same court[.]” (citation and internal

quotation marks omitted)). Accordingly, we reverse and remand for further

proceedings consistent with this disposition.

      Ransom’s motion for judicial notice is denied.

      REVERSED and REMANDED.




                                           2                                      11-16970